 In 'the 'Matter of AMERICANHIDE &LEATHER COMPANY and -INTER-NATIONAL F nt &`LEATHER WORIiERS UNION OF THE UNITED STATESAND CANADA, LEATHER WORKERS DivisioN (C. 1. 0.)Case No. R-4280.-Decided September 18, 1942Investigation and Certification of Representatives:stipulation for certificationupon consent.cornparisou of recordsMr. A. Howard MyersandMr. Samiuel 0. Zack,for the.Board.'Mr. Frank J.'King,of Boston, Mass., for the Cdlnpany.Mr. Isador Piclbnan,of Boston, Mass., for the Union.Mr: William C. Baisinger,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEUpon petition and amended petitionduly filedby InternationalFur & Leather Workers Union of the United States and Canada,Leather Workers Division(C. I. O.), herein called the Union,alleg-ing that a, question affecting commerce had arisen concerning the repre-sentation of employees of American Hide&Leather Company,hereincalled the Company, engagedat Lowell,Massachusetts,in the businessof tanning skins and manufacturing leather, the National Labor Rela-tions Board provided for an appropriate hearing upon clue notice.On August14, 1942,before a hearing was held, the Company, theUnion, and the Regional Director for the First Region(Boston,Massachusetts),entered intoa,"STIPULATIONFOR THE CER-TIFICATIONON CONSENT-COMPARISON OF RECORDS."Pursuant to the stipulation;a comparison of appropriaterecordswas made on August 26,1942,under thedirectionand supervision ofthe Regional Director,to determine whether or not a majority of theproduction employees of the Company at its Lowell plant,excludingexecutives,foremen,assistant foremen,laboratory employees, mainoffice employees,employee in charge of perpetual inventory,store-keeper, firemen,engineers,carpenters,painters,pipe fitters,electri-4 t N L R B, No 30162 AMERICAN ,HIDE & LEATHER COMPANY163trans, blacksmiths, and machinists, had designated the Union to, repre-sent them for the purposes of collective bargaining.On August 31,1942, the Acting Regional Director issued and duly served on theparties a report on the results of comparison by inspection of recoi;ds.No objections to the conduct of the comparison by inspection, of records,,or the report thereon have been filed by any of the parties.As to the results of said comparison by ntspection of records,' theActing Regional, Directot reported as follows:Number of employees in unit--------------------- -------- ,520Number of employees designating International Fur & LeatherWorkers Union of the United States and Canada. LeatherWorkers Division (C I 0 ) --------------------------------------------406Upon the basis of the stipulation, the consent comparison,of recordsreport,and the entire record ina the case, the, Board makes thefollowing :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of American 1-lide & Leather Company, Lowell,Massachusetts, AN tthun the mean ntg of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.Al] production employees of the Company at its Lowell plant,excluding eaecutii es, foremen, assistant foremen, laboratory eni-ployees,,mani office employees, employee in chargeof perpetual in-ventory, storekeeper, firemen, engineers, carpenters, painters, pipe fit-ters, electricians,blacksmiths,and machinists,-constitute a unit appro-priate for the purposes of collective bargaining within themeaning ofSection 9 (b) of,the Act.3.International Fur & Leather Workers Union of the United Statesand Canada, Leather Workers Division (C. I. 0.), has been designatedand selected by a majority of the employees in the above unit as theirrepresent ativ-e for the purposes of collective bargaining and is theexclusive representative of all employees in said unit within the mean-ing of Section9 (a) of the Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,49 Stat. 449,and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended.IT IS HEREBY CERTIFIED that International Fur c'' Leather WorkersUnion of the United States and Canada, Leather Workers Division 164DECISIONS OF ' NATIONAL LABOR RELATIONS BOARDduction employees of American Hide & Leather Company, Lowell,,Massachusetts; excluding' executives, foremen, assistant foremen, lab-oratory employees, main office employees, employee-in charge of per-petual inventory, storekeeper, firemen, engineers, carpenters, painters,pipe fitters, electricians, blacksmiths, and machinists, as their repre-sentative for the purposes of,collective bargaining, and that, pursuant,to Section 9 (a) of the Act, International Fur & Leather WorkersUnion of the United States and Canada, Leather Workers Division-(C. I. 0.), is the exclusive representative of all such employees forthe purposes of collective bargainnmg with respect to rates of pay,wages, hours of employment, and other conditions of employment.MR. WM. M. LEISERSON took no part in the consideration of the aboveDecision and Certification of Representatmves.O